Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 6/29/22.
Claims 1-18 are pending in this application and are being examined in this Office Action.

Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite because of the claim language “oxygenating agent”. The specification doesn’t define the metes and bounds of "oxygenating agent" in regard to reaction of compound II to compound III, such that one would know what is included and what is excluded in an “oxygenating agent”. Appropriate correction is required. 
This rejection is in response to applicant’s arguments filed on 6/29/22 which state “Amin et al. and Zarantonello et al. do not use an oxygenating agent to perform the reaction from formula II to formula III”. The examiner does not agree since applicant has not defined the term "oxygenating agent" sufficiently. The examiner asserts that both Amin et al. and Zarantonello et al. both teach the use of oxygenating agent, e.g. KOH, MeOH, which is a reagent that introduces an oxygen functional group, e.g. hydroxyl functional group, in the final product, compound III. Claims 2-18 are rejected as being dependent on claim 1.

	Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 1 03(a) are summarized as follows:
Applicant Claims
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue, and resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-18 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Amin et al. (US 20140221473, pub date Aug. 7, 2014) and Zarantonello et al. (Bioorganic & Medicinal Chemistry Letters, 2011, 21, 2059, applicant’s IDS filed on 1/21/22), in view of Benke (Materials Science & Eng., 2014, 39(2), 89, applicant’s IDS filed on 1/21/22).
Applicant Claims
The instant claims are drawn to:

    PNG
    media_image1.png
    742
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    598
    media_image2.png
    Greyscale

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Amin et al. teaches the synthesis of ketamine (compound 1) as follows (page 12, last scheme, paragraphs 124-125):

    PNG
    media_image3.png
    320
    856
    media_image3.png
    Greyscale

Zarantonello et al. teaches a similar synthesis of a ketamine derivative (methoxy substituted derivative) using similar reagents as follows (page 2062, Scheme 4):

    PNG
    media_image4.png
    501
    687
    media_image4.png
    Greyscale

With regard to optional step b, which depicts the optional formation of compound IV, the examiner asserts this imine derivative is formed in situ by both Amin et al. and Zarantonello et al., since the ketone is reacted with methylamine to form the metastable imine in situ which further reacts under thermal conditions to form the ketamine (derivative), absent evidence to the contrary.
With regard to the addition of an acid and/or alcohol to the reactions, the examiner states that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation optimize the addition of appropriate solvents and/or acids to optimize the solubility of the reagents and products and to control and modulate the pH of the reaction, thus providing the best effective variable depending on the results desired, which includes higher yields and purities of the products and synthetic ease. Because, both Amin et al. and Zarantonello et al. teach the addition of acids, including Lewis Acids, and solvents as common in their synthetic schemes (see experimental section), the examiner asserts that the addition of an acid and/or alcohol are art recognized result-effective variables. Thus, it would be obvious in the optimization process to optimize the addition of an acid and/or alcohol, since it is standard procedure to utilize alcohols as solvents and acids to control the pH of the reaction and resulting products. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the applicant, the step-wise formation of ketamine and its derivatives.
With regard to applicant’s term "oxygenating agent", the examiner asserts that both Amin et al. and Zarantonello et al. both teach the use of oxygenating agent, e.g. KOH, MeOH, which is a reagent that introduces an oxygen functional group in the final product, compound III, e.g. hydroxyl functional group. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
 Both Amin et al. and Zarantonello et al. are deficient in the sense that they do not teach the reaction in a fluidic network comprising one or more micro- and/or meso-channels having an internal dimension of from 100 to 2000 micrometers. This is cured by Benke.
Benke teaches the advantages of using a continuous flow microreactors with small micro or meso channels for chemical synthetic reactions for quick and effective mixing, more effective heat transfer, shorter reaction time, optimization of reagent quantities, regulation of flow rate, residence time, pressure, temperature with high accuracy, and general optimization of reaction conditions with simplicity and quickness (abstract; page 91, first and second paragraphs; page 98, first paragraph, section 3.3.). These microstructured reactors have a well-defined structure of channels with an internal diameter of 10-500 micrometers (page 94, section 1.2). Furthermore, the use of a photochemical microreactor can “lead to more efficient, precise, consistent, safe and scalable photochemical synthesis offering potential routes for novel compounds and building blocks together with possible new manufacturing processes” (page 96, last paragraph).
Benke teaches “organic chemical synthesis in microreactors. Microchannel reactor was used, for example, for the fast synthesis of acetic acid esters, including methyl acetate, ethyl acetate, n-propyl acetate and n-butyl acetate, etc [26, 27, 28, 29]. In addition, continuous technology enables the generation and immediate use of unstable or hazardous intermediates as well as the combination of many reactions in series to achieve multistep synthesis.” (page 98, first paragraph) Benke teaches “with this device, comparable process conditions can be realized in the laboratory – allowing to optimize many parameters and conditions quickly – and in the production plant, with high flow rates and controllable safety requirements. The first experimental results from the industrial plant are expected to give reasonable reproducibility comparable to the laboratory plant.” (page 99, last paragraph)
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize Benke’s microreactor for Amin et al. and Zarantonello et al. ketamine (derivative) synthesis, since Benke clearly teaches the benefits and advantages of using microreactors for chemical reactions. Utilizing well-known equipment, such as microreactors, is old in the art and an obvious optimization tool, absent evidence to the contrary. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the applicant, the step-wise formation of ketamine and its derivatives.
With regard to applicant’s limitation for a “downstream purification”, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to include a downstream purification in order to optimize the purity of the products since including purifications of products and optimizing the purity of known compounds are obvious for the synthetic chemist. Benke teaches the benefits of using microreactors which includes ‘quick and effective mixing of the reagents, more effective heat transfer comparing to the classical chemical reactors, short reaction time, very small reagent quantities used for the synthesis (which is quite important for reaction optimization), the regulation of the main reaction parameters (flow rate, residence time, pressure, temperature) with very high accuracy, the simple and quick adjustment of optimal reaction conditions.” (page 89, abstract) Also Amin et al. teaches purification of their products, including liquid extractions and separations (see experimental and examples). Thus, the examiner states it would be obvious to increase the purity of the product using a fluidic network of micro or meso channels, absent evidence to the contrary.

				Response to Arguments
Applicant’s arguments have been considered but are not persuasive for the following reasons:
The examiner acknowledges applicant’s argument that “a) Amin et al. and Zarantonello et al. do not use a fluidic network”, “b)  Amin et al. and Zarantonello et al. do not use an oxygenating agent to perform the reaction from formula II to formula III: and in contrast step (a) of claim 1 states "reacting a compound of formula (II) wherein R, R3, Y, n and m are as defined above in relation to the compound of formula (I) with an oxygenating agent, a first additive, and a second additive in a solvent in a fluidic network under thermal and/or photochemical conditions to form a compound of formula (III)", “c) Amin et al. and Zarantonello et al. each need two steps of reaction to obtain a compound of formula (III) while step (a) of the method of claim 1 comprises a single step” and “d) Amin et al. and Zarantonello et al. each use Br2 as reagent, which is not used in step (a) of claim 1.”
The examiner does not agree with applicant’s arguments. 
With regard to applicant’s argument that “Amin et al. and Zarantonello et al. do not use an oxygenating agent to perform the reaction from formula II to formula III”. The examiner does not agree since applicant has not defined the term "oxygenating agent" sufficiently. The examiner asserts that both Amin et al. and Zarantonello et al. both teach the use of oxygenating agent, e.g. KOH, MeOH, which is a reagent that introduces an oxygen functional group, e.g. hydroxyl functional group, in the final product, compound III. 
Furthermore, with regard to applicant’s argument that “a) Amin et al. and Zarantonello et al. do not use a fluidic network”. Benke was used to teach the advantages of using a fluidic network. The obviousness rejection was based on a combination of references, not on the references individually.  The examiner maintains that it would be obvious to combine the references. The examiner also points to the Supreme Court decision in KSR Int'l Co. v. Teleflex, Inc., 82 U.S.P.Q.2d 1385, 1396 (2007), which states that any one reference does not have to explicitly teach the invention, but that the combined teaching of references for one of ordinary skill in the art may teach a particular disclosure. Additionally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus, the Examiner submits that one of ordinary skill in the art would have a reasonable expectation of success by combining the teaching in the references.
With regard to applicant’s argument that “c) Amin et al. and Zarantonello et al. each need two steps of reaction to obtain a compound of formula (III) while step (a) of the method of claim 1 comprises a single step” and it being “burdensome”, with increased costs, the examiner reminds applicant of their use of the transitional term “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. The use of a multi-step process to form applicant’s compound of formula (III) is an obvious process step. Additionally, the order of steps does not impart patentability, absent evidence to the contrary. Applicant has not shown evidence of any unusual and/or unexpected results for their limitations stated. The examiner points out that applicant’s arguments regarding their improvements are not sufficient without more substantive data to support unexpected results or the lack of obviousness.
With regard to applicant’s argument that “d) Amin et al. and Zarantonello et al. each use Br2 as reagent, which is not used in step (a) of claim 1” and the use of a “completely different chemistry”, with its advantages, the examiner states that applicant’s arguments are not commensurate in scope with the claims. The claims are drawn broadly and do not exclude the use of Br2 as a reagent or a nucleophilic substitution mechanism. The claims even broadly include the use of both thermal and photochemical conditions to form the compound of formula (III). Again, the examiner reminds applicant of their use of the transitional term “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Additionally, applicant has not shown evidence of any unusual and/or unexpected results for their limitations stated. The examiner points out that applicant’s arguments regarding their improvements are not sufficient without more substantive data to support unexpected results or the lack of obviousness. 
Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize Benke’s microreactor for Amin et al. and Zarantonello et al. ketamine (derivative) synthesis, since Benke clearly teaches the benefits and advantages of using microreactors for chemical reactions. Utilizing well-known equipment, such as microreactors, is old in the art and an obvious optimization tool, absent evidence to the contrary. The applicant does not show any unusual and/or unexpected results for the limitations stated. Note that the prior art provides the same effect desired by the applicant, the step-wise formation of ketamine and its derivatives.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671	

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658